DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/15/20 and 3/21/22 have been considered by the examiner. The NPL citations lack the required listing of the page numbers and cannot be properly considered.
Claim Objections
 	Claims 1-20 are objected to because of the following informalities: claim 1, line 19, recites “the non-faulted closed” which should be ‘the non-faulted phase closed’. Similarly for claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-5, 9, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2021/0102986) in view of Sun (US 2020/0195007).
 	With respect to claim 1, Keller discloses a smart switch (Fig. 3 305) for an electric power distribution system (Fig. 2 105) comprising a 3-phase physical line switch (Fig. 4A R13), a communication device (Fig. 3 325) for communicating (Fig. 3 335) with a central controller (Fig. 3 330), and a switch controller (Fig. 3 325) to cause the smart switch to perform a non-three-phase fault detection (paragraph 22), isolation and restoration procedure comprising: detecting a non-three-phase fault (Fig. 4A X) on a power line connected to the smart switch (Fig. 4A R13) between a feeder breaker (Fig. 4A R5) connecting the power line to an electric power grid (Fig. 4A S2) on an upstream side of the smart switch and a distributed generator (Fig. 4A S3) connected to the power line on a downstream side of the smart switch; determining a faulted phase (Fig. 4A B,C) and a non-faulted phase (Fig. 4A A) of the power line; determining a faulted side (Fig. 4B R13 upsteam) of the smart switch; determining a location of the fault (Fig. 4C between R13-R14) on the power line; in response to detecting the location of the fault, determining that the smart switch is a responsive sectionalizer switch designated to participate in fault clearing and isolation procedures for the fault; in response to determining that the smart switch is a responsive sectionalizer switch, opening a first physical line switch in the faulted phase (Fig. 4C B,C opened) while leaving a second physical line switch in the non-faulted closed (Fig. 4C A remains closed); determining that the smart switch is selected to perform back-feed operations (Fig. 4D); in response to determining that the smart switch is selected to perform back-feed operations, notifying a selected back-feed tie switch (Fig. 4E R12) to close to connect the distributed generator to the electric grid through an alternate feeder breaker; after or within 50 milliseconds before the back-feed tie switch has closed, opening the second physical line switch (Fig. 4F phase A opened) while maintaining synchronous back-feed connection of the distributed generator to the electric grid through the alternate feeder breaker. Keller does not require the communication device to communicate with other smart switches nor require the switch controller to hold executable code.
 	Sun discloses a smart switch (Fig. 3D 345A) having a communication device (Fig. 3F 319) for communicating (Fig. 3F 317) with other similarly equipped smart switches (Fig. 3F Neighboring Switches) with a switch controller (Fig. 3F 319) to perform a non-three-phase fault detection isolation and restoration procedure. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement and a switch controller comprising a computer storage medium storing non-transitory computer executable instructions that, when executed by the switch controller, cause the smart switch to perform a non-three-phase fault detection, isolation and restoration procedure, in order to allow the smart switches to be flexibly implemented and upgraded (by upgrading the executable code) and to provide a robust communication and restoration procedure in case of a disaster. 	With respect to claim 2, Keller in view of Sun make obvious the smart switch of claim 1, wherein the fault clearing and isolation procedures further comprises one to five fault clearing closing attempts (Keller paragraphs 23,26) of the faulted phase.  	With respect to claim 3, Keller in view of Sun make obvious the smart switch of claim 1, wherein the fault clearing and isolation procedures further comprises locking out (Keller paragraph 26) for maintenance repair of the fault if the one to five fault clearing closing attempts of the faulted phase(s) do not successfully clear the fault.  	With respect to claim 4, Keller in view of Sun make obvious the smart switch of claim 1, wherein the fault clearing and isolation procedures further comprises opening (Fig. 6E A,B,C) the physical line switches in all phases and operating as a tie switch (Fig. 6E R4) if the one to five fault clearing closing attempts of the faulted phase successfully clears the fault (when fault cleared R4 open).  	With respect to claim 5, Keller in view of Sun make obvious the smart switch of claim 1 as set forth above, and remain silent as to the time required to implement the steps. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the steps before participating in the fault clearing and isolation procedures for the non-three-phase fault are completed within a few electric power cycles on the electric power distribution line, in order to quickly respond to the fault in order to maintain service uninterrupted service. 

 	With respect to claim 9, Keller in view of Sun make obvious the smart switch of claim 1, wherein notifying the selected back-feed tie switch (Fig. 4D R12) to close to provide looped electric service on the non-faulted phase(s) to the distributed generators and the feeder sections they connect comprises selecting a nearest tie-switch (Fig. 4D R12) to the smart switch (Fig. 4D R13).
 	With respect to claims 11-15 and 19, Keller in view of Sun make obvious the electric power distribution system as set forth above. See claims 1-5 and 9, respectively, for additional details.

 	Claim(s) 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2021/0102986) in view of Sun (US 2020/0195007) and further in view of Smit (US 2012/0265360).
 	With respect to claim 6, Keller in view of Sun make obvious the smart switch of claim 5 as set forth above, and remain silent as to using radio communications. It was well known at the time of filing of the invention to implement radio communications.
 	Smit discloses wherein determining the location of the fault comprises a peer-to-peer radio communication (paragraph 48) between the smart switch (Fig. 1A 14) and one or more of the similarly equipped smart switches. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein determining the location of the non-three-phase fault comprises a peer-to-peer radio communication between the smart switch and one or more of the similarly equipped smart switches, in order to quickly and reliably perform the communications. 
 	With respect to claim 7, Keller in view of Sun and Smit make obvious the smart switch of claim 6 as set forth above. Keller remains silent as how to determine the fault. It was well known at the time of filing of the invention to implement differential control schemes for fault location.
 	Smit teaches wherein determining the location of the non-three-phase fault further comprises a differential control scheme (paragraphs 49-50). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein determining the location of the non-three-phase fault further comprises a differential control scheme, in order to quickly locate the fault location. 
 	With respect to claim 8, Keller in view of Sun and Smit make obvious the smart switch of claim 7, wherein the differential protection scheme further comprises peer-to-peer radio communication of power line information limited to identifying the faulted phase(s) and the faulted side of the smart switch (paragraphs 48-50). 
 	With respect to claims 16-18, Keller in view of Sun and Smit make obvious the electric power distribution system as set forth above. See claims 6-8, respectively, for additional details.
 	 	Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2021/0102986) in view of Sun (US 2020/0195007) and further in view of Quilan (US 2021/0036508).
 	With respect to claim 10, Keller in view of Sun make obvious the smart switch of claim 1 as set forth above, and remain silent as to the criteria for selecting the back-feed tie switch.
 	Quilan teaches an electric power distribution system comprising wherein notifying the selected back-feed tie switch to close to provide looped electric service on the non-faulted phase(s) to the distributed generator further comprises selecting a tie switch to a feeder breaker that meets a criteria (Fig. 7 704) based on the least loaded (paragraphs 66-67). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein notifying the selected back-feed tie switch to close to provide looped electric service on the non-faulted phase(s) to the distributed generator further comprises selecting a tie switch to a feeder breaker that meets a criteria selected from the group comprising: least loaded, has highest voltage, is experiencing best power factor, has least sensitive loads, and has lowest level of distributed generators, in order to select a tie switch with sufficient excess capacity to prevent overloading. 
 	With respect to claim 20, Keller in view of Sun and Quilan make obvious the electric power distribution system as set forth above. See claim 10 for additional details.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839